UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2089


COURTNAY T. BRISSETT; LADWIN BRISSETT,

                Plaintiffs - Appellants,

          v.

WELLS FARGO BANK, N.A.; PATRICIA R. CALLAHAN; CHICAGO TITLE
INSURANCE COMPANY; CAROLINA EAST REALTY, a/k/a Carolina East
Realty, LLC; TRIPP BLADFORD, a/k/a Royston D. Blandford,
III,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:13-cv-00243-D)


Submitted:   April 23, 2015                 Decided:   April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Courtnay T. Brissett, Ladwin Brissett, Appellants Pro Se.
Christopher Wayne Jones, Jesse Andrew Schaefer, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Raleigh, North Carolina; Ryal Woodall
Tayloe, WARD & SMITH, PA, Wilmington, North Carolina; Donald
Kirkman Phillips, Stuart Lee Stroud, WALLACE, MORRIS, BARWICK,
LANDIS & STROUD, PA, Kinston, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Courtnay        T.     Brissett      and     Ladwin   Brissett     appeal    the

district court’s order dismissing their civil action.                         We have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm    for        the   reasons    stated     by     the   district    court.

Brissett      v.   Wells        Fargo     Bank,    N.A.,     No.     4:13-cv-00243-D

(E.D.N.C.     Sept.       26,   2014).      We    dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                              AFFIRMED




                                            2